Exhibit 10.20
                    , 2009
[Name]
[Address]
Notice of Grant of Restricted Stock
Dear [Name]:
Congratulations! You have been granted a Restricted Stock Award pursuant to the
terms and conditions of the Verint Systems Inc. (the “Company”) Stock Incentive
Compensation Plan (formerly the Comverse Infosys, Inc. Stock Option Plan) (as
the same may be amended, restated, or supplemented from time to time, including
by any applicable country supplements, the “Plan”) for [Amount] shares (the
“Award”) of Common Stock of the Company as outlined below.

         
 
  Granted To:   [Name]
 
      [Social Security Number]
 
 
 
  Grant Date:   [Date]
 
 
 
  Shares Granted:   [Amount]
 
 
 
  Price Per Share:   U.S.$0.00
 
 
 
  Vesting Schedule:   The Restricted Stock Award granted hereby shall vest on
each of the following dates (each, a “Vesting Date”):
 
 
 
     
•    [Percent]% on [Date].
 
 
 
  Restrictions on
Re-Sale:   Regardless of the vesting of your Award, in no event shall you be
allowed to re-sell any shares granted hereunder until the Company has an
effective registration statement under the Securities Act of 1933, as amended,
relating to the shares desired to be sold.

            Verint Systems Inc.
      By:           Name:           Title:      

U.S. Form — Independent FY2009 Regular Vesting

 

 



--------------------------------------------------------------------------------



 



By my signature below, I hereby acknowledge my receipt of this Award granted on
the date shown above, which has been issued to me under the terms and conditions
of the Plan. I further acknowledge receipt of a copy of the Plan, a Restricted
Stock Award Agreement, and a summary information sheet. I agree that the Award
is subject to all of the terms and conditions of the Plan, this Notice of Grant
of Restricted Stock, and the Restricted Stock Award Agreement.
If I am a resident of Canada, I also acknowledge having requested that this
Notice and all documents referred to herein be drafted in the English language.
Je reconnais également avoir exigé que ce document ainsi que tout document
auquel ce document fait référence, soient rédigés en langue anglaise.

                     
Signature:
          Date:        
 
 
 
         
 
   

U.S. Form — Independent FY2009 Regular Vesting

 

2



--------------------------------------------------------------------------------



 



VERINT SYSTEMS INC.
RESTRICTED STOCK AWARD AGREEMENT
This Restricted Stock Award Agreement (“Agreement”) governs the terms and
conditions of the Restricted Stock Award (the “Award”) specified in the Notice
of Grant of Restricted Stock (the “Notice of Grant”) delivered herewith
entitling the person to whom the Notice of Grant is addressed (“Grantee”) to
receive from Verint Systems Inc. (the “Company”) the number of shares of the
Company’s Common Stock indicated in the Notice of Grant (the “Restricted
Stock”). Capitalized terms used but not defined in this Agreement shall have the
meanings set forth in the Verint Systems Inc. Stock Incentive Compensation Plan
(formerly the Comverse Infosys, Inc. Stock Option Plan), as the same may be
amended, restated, or supplemented from time to time, including by any
applicable country supplements (the “Plan”).

1  
RESTRICTED STOCK; VESTING

1.1  
Grant of Restricted Stock.

(a)  
The Award of the Restricted Stock is made subject to the terms and conditions of
the Plan and this Agreement. If and when the shares of Restricted Stock awarded
hereunder vest in accordance with the terms of this Agreement and the Notice of
Grant without forfeiture, and upon the satisfaction of all other applicable
conditions as to the Restricted Stock, such shares shall no longer be considered
Restricted Stock for purposes of this Agreement.

(b)  
As soon as administratively practicable after the Date of Grant, the Company
shall direct that the shares of Restricted Stock be registered in the name of
and issued to the Grantee either in book entry format or represented by a stock
certificate or certificates. All such shares, and any certificate or
certificates representing the same, shall be held in the custody of the Company
or its designee until such shares no longer are considered Restricted Stock.

(c)  
As a condition to the issuance and registration of the shares of Restricted
Stock, and prior to the delivery of any stock certificate or certificates
representing the Restricted Stock, the Grantee shall deliver to the Company or
its designee one or more stock powers endorsed in blank relating to the
Restricted Stock (as directed by the Company), in the form attached hereto as
Exhibit A. Grantee irrevocably appoints the Company and each of its officers,
employees and agents as his true and lawful attorneys with power (i) to sign in
Grantee’s name and on Grantee’s behalf stock certificates and stock powers
covering the Restricted Stock and such other documents and instruments as the
Committee deems necessary or desirable to carry out the terms of this Agreement
and (ii) to take such other action as the Committee deems necessary or desirable
to effectuate the terms of this Agreement. This power, being coupled with an
interest, is irrevocable. Grantee agrees to execute such other stock powers and
documents as may be reasonably requested from time to time by the Committee to
effectuate the terms of this Agreement.

U.S. Form — Independent FY2009 Regular Vesting

 

3



--------------------------------------------------------------------------------



 



(d)  
Each certificate, if any, for the Restricted Stock shall bear the following
legend (the “Legend”):

     
“The ownership and transferability of this certificate and the shares of stock
represented hereby are subject to the terms and conditions (including
forfeiture) of the Verint Systems Inc. Stock Incentive Compensation Plan
(formerly the Comverse Infosys, Inc. Stock Option Plan) and a Restricted Stock
Award Agreement entered into between the registered owner and Verint Systems
Inc. Copies of such Plan and Agreement are on file in the executive offices of
Verint Systems Inc.”
       
“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND
SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF REGISTRATION THEREUNDER OR AN EXEMPTION THEREFROM.”

   
In addition, the Restricted Stock shall be subject to such stop-transfer orders
and other restrictions as the Company may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange or securities association upon which the Common Stock is then
listed, and any applicable federal or state securities law, and the Company may
cause a legend or legends to be placed on such certificate or certificates to
make appropriate reference to such other restrictions.

(e)  
As soon as administratively practicable following the vesting of shares of
Restricted Stock in accordance with the terms of this Agreement, and subject to
the satisfaction of all other applicable conditions, including, but not limited
to, the payment by the Grantee of all applicable withholding taxes, if any, the
Company shall, at its option, (i) deliver or cause to be delivered to the
Grantee a certificate or certificates for the applicable shares of Restricted
Stock which shall not bear the Legend or (ii) transfer or arrange to have
transferred the vested shares to a brokerage account of Grantee designated by
the Company free of any Company-imposed transfer restrictions.

U.S. Form — Independent FY2009 Regular Vesting

 

4



--------------------------------------------------------------------------------



 



1.2  
Restrictions.

(a)  
The Grantee shall have all rights and privileges of a stockholder as to the
Restricted Stock, including the right to vote and receive dividends or other
distributions with respect to the Restricted Stock, except that the following
restrictions shall apply:

  (i)  
the Grantee shall not be entitled to delivery of any of the shares of Restricted
Stock (whether by transfer to Grantee’s brokerage account or by delivery of
stock certificates) until the applicable Vesting Date and upon the satisfaction
of all other applicable conditions whereupon Grantee will only be entitled to
the Vested Percentage;

  (ii)  
shares of Restricted Stock may not be sold, pledged, assigned, transferred, or
otherwise encumbered or disposed of for any reason until the applicable Vesting
Date;

  (iii)  
all shares of Common Stock distributed as a dividend or distribution, if any,
with respect to shares of Restricted Stock prior to the applicable Vesting Date
shall be delivered to and held by the Company or its designee and subject to the
same restrictions as the shares of Restricted Stock in respect of which the
dividend or distribution was made; and

  (iv)  
all unvested shares of Restricted Stock shall be forfeited and returned to the
Company and any and all rights of the Grantee of any kind with respect to such
shares shall terminate in their entirety on the terms and conditions set forth
in Paragraph 1.4.

(b)  
Regardless of the vesting of your Award, in no event shall Grantee be allowed to
re-sell any shares granted hereunder until the Company has an effective
registration statement under the Securities Act of 1933, as amended, relating to
the shares desired to be sold.

(c)  
Any attempt to dispose of unvested shares of Restricted Stock or any interest in
such shares in a manner contrary to the restrictions set forth in this Agreement
shall be void and of no effect.

1.3  
Vesting.

(a)  
Subject to the provisions contained in this Paragraph 1.3 and in Paragraphs 1.4
and 1.5, the applicable percentage of the shares of Restricted Stock awarded
hereunder (the “Vesting Percentage”) shall be deemed vested and no longer
subject to restriction under Paragraph 1.2 or forfeiture under Paragraph 1.4 on
the applicable vesting date (“Vesting Date”) in accordance with the schedule set
forth in the Notice of Grant. Vesting shall cease upon the date Grantee’s
Continuous Service terminates for any reason, unless otherwise determined by the
Committee in its sole discretion.

U.S. Form — Independent FY2009 Regular Vesting

 

5



--------------------------------------------------------------------------------



 



(b)  
In the event of a Change of Control, any and all unvested shares of restricted
stock under this Agreement shall become vested immediately prior to the
consummation of such Change of Control. For purposes of this provision, “Change
in Control” shall mean any of the following transactions in connection with
which the Grantee ceases to have a seat on the Board, other than by voluntary
resignation or removal for cause: (i) the acquisition by any person, entity or
affiliated group (other than Comverse Technology, Inc.), in one or a series of
transactions, of more than 50% of the voting power of Verint Systems Inc.
(“Verint”), (ii) the requirement that any person, entity or affiliated group
(other than Comverse Technology, Inc.) consolidate with its financial results
the financial results of Verint, (iii) a merger or consolidation in which the
holders of Verint’s equity securities would not be holders of 50% or more of the
voting power of the merged or consolidated entity, (iv) a sale of all or
substantially all of Verint’s assets, or (v) during any period of two
consecutive years, Incumbent Directors cease to constitute at least a majority
of the Board. “Incumbent Directors” shall mean: (1) the directors who were
serving at the beginning of such two-year period, (2) any directors whose
election or nomination was approved by the directors referred to in clause
(1) or by a director approved under this clause (2), and (3) at any time that
Comverse Technology, Inc. owns a majority of the voting power of Verint, any
director nominated by Comverse Technology, Inc.

1.4  
Forfeiture.

(a)  
This Section 1.4(a) is in all events subject to the provisions of
Section 1.3(b). If Grantee’s Continuous Service terminates for any reason, all
shares of Restricted Stock which are then unvested shall be forfeited by Grantee
as of the date of termination unless otherwise determined by the Committee in
its sole discretion. In the event of any such forfeiture, all such forfeited
shares of Restricted Stock shall become the property of the Company and any
certificate or certificates representing such shares of Restricted Stock shall
be returned immediately to the Company. For the avoidance of doubt, Grantee
acknowledges and agrees that he or she has no expectation that any Restricted
Stock will vest on the termination of his or her Continuous Service for any
reason and that he or she will not be entitled to make a claim for any loss
occasioned by such forfeiture as part of any claim for breach of his or her
service as a director, service contract, or otherwise.

(b)  
A Grantee’s Continuous Service shall not be considered interrupted in the case
of any approved leave of absence. An approved leave of absence shall include
sick leave, military leave, or any other leave that is required by statute or
promised by contract, by Company policy, or by other authorization of the
Company. Any other leave of absence will be considered unauthorized and
Grantee’s Continuous Service will be considered terminated for purposes of this
Agreement at the start of such unauthorized leave. Notwithstanding the
foregoing, unless Grantee’s right to return from an authorized leave is
guaranteed by statute or by contract, if an approved leave of absence exceeds
six (6) months, Grantee’s Continuous Service shall be considered terminated for
purposes of this Agreement on the date such authorized leave exceeds six
(6) months in duration; provided, however, that the Committee shall have
discretion to waive the effect of the foregoing forfeiture provision or lengthen
the six month period before a forfeiture occurs to the extent necessary to
comply with applicable tax, labor, or other law or based on the particular facts
and circumstances of the leave in question.

U.S. Form — Independent FY2009 Regular Vesting

 

6



--------------------------------------------------------------------------------



 



1.5  
Tax; Withholding.

(a)  
As a condition of the Award, the Grantee agrees not to make an election, under
Section 83(b) of the Internal Revenue Code of 1986, as amended, to include an
amount of income in respect of the Restricted Stock.

(b)  
The Company shall determine the amount of any withholding or other tax required
by law to be withheld or paid by the Company, if any, with respect to any income
recognized by the Grantee with respect to the Restricted Stock.

(c)  
Neither the Company nor any Subsidiary, Affiliate or agent makes any
representation or undertaking regarding the treatment of any tax or tax
withholding in connection with the grant or vesting of the Award or the
subsequent sale of shares subject to the Award. The Company and its Subsidiaries
and Affiliates do not commit and are under no obligation to structure the Award
to reduce or eliminate the Grantee’s tax liability.

(d)  
The Grantee shall be required to meet any applicable tax withholding obligation,
whether United States federal, state, local or non-U.S., including any
employment tax obligations or social security obligations (the “Tax Withholding
Obligation”), in accordance with the provisions of the Plan prior to any event
in connection with the Award (e.g., acquisition, vesting, or disposal) that the
Company determines may result in any Tax Withholding Obligation, and subject to
the Plan, the Company reserves the right to determine the method or methods by
which such Tax Withholding Obligations will be satisfied together with any
associated timing or other details required to effectuate such method or
methods. If, pursuant to the Plan, the Grantee wishes to satisfy his or her
minimum Tax Withholding Obligation, in whole or in part, (i) by providing the
Company with funds sufficient to enable the Company to pay such tax or (ii) by
requiring (subject to Committee disapproval as provided in the Plan) that the
Company retain or accept, or by requesting that the Company arrange for the sale
by the Grantee of, shares of its stock sufficient in value (as determined under
the Plan) to cover the amount of such tax, the Grantee will provide written
notice of the same, together with a wire transfer or certified check for such
funds in the case of clause (i) above, to the Company or its designee in
accordance with the timing and other terms of the Company’s notice of election
procedures to be separately provided to the Grantee, prior to the applicable
vesting date or other event in connection with the Award that the Company has
advised Grantee may result in a Tax Withholding Obligation.

(e)  
The Grantee is ultimately liable and responsible for all taxes owed by the
Grantee in connection with the Award, regardless of any action the Company or
any of its Subsidiaries, Affiliates or agents takes with respect to any Tax
Withholding Obligations that arise in connection with the Award. Accordingly,
Grantee agrees to pay to the applicable tax authorities any amount of tax that
is not satisfied by any such action of the Company or its Subsidiary or
Affiliate.

U.S. Form — Independent FY2009 Regular Vesting

 

7



--------------------------------------------------------------------------------



 



(f)  
The Committee shall be authorized, in its sole discretion, to establish such
rules and procedures relating to the use of shares of Common Stock to satisfy
tax withholding obligations as it deems necessary or appropriate to facilitate
and promote the conformity of the Grantee’s transactions under the Plan and this
Agreement with Rule 16b-3 under the Securities Exchange Act of 1934, as amended,
if such rule is applicable to transactions by the Grantee.

2  
REPRESENTATIONS OF THE GRANTEE

The Grantee hereby represents to the Company that the Grantee has read and fully
understands the provisions of this Agreement and the Plan, and the Grantee
acknowledges that the Grantee is relying solely on his or her own advisors with
respect to the tax consequences of this Award. Grantee acknowledges that this
Agreement has not been reviewed or approved by any regulatory authority in his
or her country of residence or otherwise.

3  
NOTICES

All notices or communications under this Agreement shall be in writing,
addressed as follows:
To the Company:

     
 
  Verint Systems Inc.
 
  330 South Service Road
 
  Melville, NY 11747-3201
 
  U.S.A.
 
  +(631) 962-9600 (phone)
 
  +(631) 962-9623 (fax)
 
  Attn: Chief Legal Officer

To the Grantee:

     
 
  as set forth in the Company’s compensation records

Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested) or (b) sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in writing from time to time), and the actual date
of receipt shall determine the time at which notice was given. Grantee will
promptly notify the Company in writing upon any change in Grantee’s address.
U.S. Form — Independent FY2009 Regular Vesting

 

8



--------------------------------------------------------------------------------



 



4  
ASSIGNMENT; BINDING AGREEMENT

This Agreement shall be binding upon and inure to the benefit of the heirs and
representatives of the Grantee and the assigns and successors of the Company,
but neither this Agreement nor any rights hereunder shall be assignable or
otherwise subject to hypothecation or transfer by the Grantee.

5  
ENTIRE AGREEMENT; AMENDMENT

This Agreement and the Notice of Grant represent the entire agreement of the
parties with respect to the subject matter hereof, except that the provisions of
the Plan are incorporated in this Agreement in their entirety. In the event of
any conflict between the provisions of this Agreement or the Notice of Grant and
the Plan, the provisions of the Plan shall control. This Agreement or the Notice
of Grant may be amended by the Committee without the consent of the Grantee
except in the case of an amendment adverse to the Grantee, in which case the
Grantee’s consent shall be required. Notwithstanding the foregoing, however, the
Committee shall have the power to adopt regulations for carrying out this
Agreement and to make changes in such regulations, as it shall, from time to
time, deem advisable. Any interpretation by the Committee of the terms and
provisions of this Agreement and the administration thereof, and all action
taken by the Committee, shall be final and binding.

6  
GOVERNING LAW

This Agreement shall be governed by the laws of the state of New York, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction. Each party to this Agreement hereby consents
and submits himself, herself or itself to the jurisdiction of the courts of the
state of New York for the purposes of any legal action or proceeding arising out
of this Agreement. Nothing in this Agreement shall affect the right of the
Company to commence proceedings against the Grantee in any other competent
jurisdiction, or concurrently in more than one jurisdiction, or to serve
process, pleadings and other papers upon the Grantee in any manner authorized by
the laws of any such jurisdiction. The Grantee irrevocably waives:
(a) any objection which it may have now or in the future to the laying of the
venue of any action, suit or proceeding in any court referred to in this
Section; and
(b) any claim that any such action, suit or proceeding has been brought in an
inconvenient forum.

7  
SEVERABILITY

Whenever possible, each provision in this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be held to be prohibited by or invalid under applicable
law, then (a) such provision shall be deemed amended to accomplish the
objectives of the provision as originally written to the fullest extent
permitted by law and (b) all other provisions of this Agreement shall remain in
full force and effect.
U.S. Form — Independent FY2009 Regular Vesting

 

9



--------------------------------------------------------------------------------



 



8  
ONE-TIME GRANT; NO RIGHT TO CONTINUED SERVICE OR PARTICIPATION; EFFECT ON OTHER
PLANS

Grantee’s award of Restricted Stock is a voluntary, discretionary bonus being
made on a one-time basis and it does not constitute a commitment to make any
future awards. Neither this Agreement nor the Notice of Grant shall confer upon
Grantee any right with respect to continued service with the Company, a
Subsidiary or Affiliate, nor shall it interfere in any way with the right of the
Company a Subsidiary or Affiliate to terminate Grantee’s Continuous Service at
any time. Payments received by Grantee pursuant to this Agreement and the Notice
of Grant shall not be considered salary or other compensation for purposes of
any severance pay or similar allowance and shall not be included in the
determination of benefits under any pension, group insurance or other benefit
plan of the Company or any Subsidiaries or Affiliate in which Grantee may be
enrolled or for which Grantee may become eligible, except as otherwise required
by law, as may be provided under the terms of such plans, or as determined by
the Board of Directors of the Company.

9  
NO STRICT CONSTRUCTION

No rule of strict construction shall be implied against the Company, the
Committee or any other person in the interpretation of any of the terms of the
Plan, this Agreement, the Notice of Grant or any rule or procedure established
by the Committee.

10  
CERTAIN DEFINITIONS

Wherever the word “Grantee” is used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
executors, the administrators, or the person or persons to whom the Restricted
Stock may be transferred by will or the laws of descent and distribution, the
word “Grantee” shall be deemed to include such person or persons.
To the extent that Grantee is a member of the Committee at any relevant time
under this Agreement, the term “Committee” shall for all purposes hereunder be
deemed to refer to the Board of Directors of the Company or a committee thereof
on which Grantee does not sit which is authorized by the Board to administer
this Agreement.

11  
FURTHER ASSURANCES

The Grantee agrees, upon demand of the Company or the Committee, to do all acts
and execute, deliver and perform all additional documents, instruments and
agreements (including, without limitation, stock powers with respect to shares
of Common Stock issued as a dividend or distribution on Restricted Stock) which
may be reasonably required by the Company or the Committee, as the case may be,
to implement the provisions and purposes of this Agreement and the Plan.
U.S. Form — Independent FY2009 Regular Vesting

 

10



--------------------------------------------------------------------------------



 



12  
AMENDMENT TO MEET THE REQUIREMENTS OF SECTION 409A ET AL

Grantee acknowledges that the Company, in the exercise of its sole discretion
and without the consent of Grantee, may amend or modify this Agreement in any
manner and delay the payment of any amounts payable pursuant to this Agreement
to the minimum extent necessary to meet the requirements of Section 409A of the
Code as amplified by any Internal Revenue Service or U.S. Treasury Department
regulations or guidance, or any other applicable equivalent tax law, rule, or
regulation, as the Company deems appropriate or advisable.

13  
CONSENT TO TRANSFER PERSONAL DATA

The Company and its Subsidiaries hold certain personal information about
Grantee, that may include Grantee’s name, home address and telephone number,
date of birth, social security number or other employee identification number,
salary, nationality, job title, any shares of stock held in the Company, or
details of any entitlement to shares of stock awarded, canceled, purchased,
vested, or unvested, for the purpose of implementing, managing and administering
the Plan (“Data”). The Grantee hereby agrees that the Company and/or its
Subsidiaries may transfer Data amongst themselves as necessary for the purpose
of implementation, administration and management of Grantee’s participation in
the Plan, and the Company and/or any of its Subsidiaries may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located
throughout the world, including outside the Grantee’s country of residence (or
outside of the European Union, for Grantee’s located within the European Union).
Such countries may not provide for a similar level of data protection as
provided for by local law (such as, for example, European privacy directive
95/46/EC and local implementations thereof). Grantee hereby authorizes those
recipients — even if they are located in a country outside of Grantee’s country
of residence (or outside of the European Union, for Grantee’s located within the
European Union) — to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purpose of implementing, administering and
managing Grantee’s participation in the Plan, including any requisite transfer
of such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of stock on Grantee’s behalf by a broker or other
third party with whom Grantee or the Company may elect to deposit any shares of
stock acquired pursuant to the Plan. Grantee is not obliged to consent to such
collection, use, processing and transfer of personal data and may, at any time,
review Data, require any necessary amendments to it or withdraw the consent
contained in this section by contacting the Company in writing. However,
withdrawing or withholding consent may affect Grantee’s ability to participate
in the Plan. More information on the Data and/or the consequences of withholding
or withdrawing consent can be obtained from the Company’s legal department.
U.S. Form — Independent FY2009 Regular Vesting

 

11



--------------------------------------------------------------------------------



 



14  
CERTAIN COUNTRY-SPECIFIC PROVISIONS

For residents of the UK only:
Grantee agrees, as a condition to its acceptance of the Award, to satisfy any
requirement of the Company or any subsidiary that, prior to vesting of all or
any part of the Award, Grantee enter into a joint election under section 431(1)
of the UK Income Tax (Earnings and Pensions) Act 2003, the effect of which is
that the Shares issued on vesting will be treated as if they were not restricted
securities.
Tax Withholding Obligations under this Agreement shall include, without
limitation:
(i) United Kingdom (UK) income tax; and
(ii) UK primary class 1 (employee’s) national insurance contributions.
For residents of Canada only:
I acknowledge having requested that this Agreement and all documents referred to
herein be drafted in the English language. Je reconnais également avoir exigé
que ce document ainsi que tout document auquel ce document fait référence,
soient rédigés en langue anglaise.
For residents of Hong Kong only:
The Data Protection Principles specified in the Personal Data (Privacy)
Ordinance (Cap. 486 of the Laws of Hong Kong will apply to any Data upon its
transfer to any place outside of Hong Kong).
END OF AGREEMENT
U.S. Form — Independent FY2009 Regular Vesting

 

12



--------------------------------------------------------------------------------



 



EXHIBIT A
STOCK POWER
FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer unto
                                         1,
                                        2 (                    )3 shares of
Common Stock of Verint Systems Inc., [represented by Certificate No.
                    ]4 (the “Shares”), standing in his or her name on the books
of said corporation and does hereby irrevocably constitute and appoint
                                        5 as his lawful attorney-in-fact to
transfer said Shares on the books of said corporation with full power of
substitution in the premises.
DATED:                     6

             
 
        7            
 
  Name:     8  

 

      1  
Leave this item blank. The transferee will be completed if and when the shares
are assigned.
  2  
Enter the number of shares in words.
  3  
Enter the number of shares in numerals.
  4  
Include this item (and complete the blank and remove the brackets) only if the
shares were certificated. If not, strike this item.
  5  
Leave this item blank. The attorney-in-fact will be completed if and when the
shares are assigned.
  6  
Leave this item blank (do not date when signing). The date will be completed if
and when the shares are assigned.
  7  
Sign here.
  8  
Print your name here.

U.S. Form — Independent FY2009 Regular Vesting

 

13